Citation Nr: 0012689
Decision Date: 05/12/00	Archive Date: 09/08/00

DOCKET NO. 98-07 069A              DATE MAY 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to an evaluation in excess of 20 percent for status-
post fusion and neuroma of the metacarpophalangeal joint of the
right thumb.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 19819 to January 1995
with approximately two years six months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois,
which continued a 20 percent evaluation assigned to the service-
connected right thumb disorder. In December 1997, the RO assigned
a temporary total convalescent rating pursuant to 38 C.F.R. 4.30
(1997), effective October 10, 1997, the date the veteran underwent
outpatient surgery for an excision of neuroma of the right thumb,
until November 29, 1997. In a July 1998 rating decision, a
temporary total convalescent rating was assigned effective April
21, 1998, the date the veteran underwent surgery for a fusion of
the metacarpophalangeal joint of the right thumb, until June 30,
1998. The RO extended the temporary 100 percent evaluation until
September 30, 1998 in a September 1998 rating decision.

REMAND

Concerning the veteran's claim for an evaluation in excess of 20
percent for the service-connected status-post fusion and neuroma of
the metacarpophalangeal joint of the right thumb, the Board notes
that, in general, an allegation of increased disability is
sufficient to establish a well-grounded claim seeking an increased
rating. Proscelle v. Derwinski, 2 Vet. App. 629 (1992). In support
of his assertion for a higher rating for his service-connected
right thumb disorder, the veteran maintains that he has decreased
strength and range of motion of the right thumb, and that it
interferes with his obtaining employment as a police officer
because he is unable to operate a pistol.

During a September 1997 VA examination of the right thumb, the
examiner indicated that the veteran had mild sensory neuropathy of
the right thumb. In light of the medical evidence of neurological
impairment of the right thumb, the Board finds that the veteran
should be afforded a neurology examination prior to final appellate
review of the claim for an evaluation in excess of 20 percent for
the service-connected status-post fusion and neuroma of the
metacarpophalangeal joint of the right thumb.

2 -

In addition, a review of VA examination reports, dated in September
1997 and January 1998, reflect that the examiners did not
adequately address any functional loss of the right thumb that may
result during flare-ups or repeated use over time, and a rating may
not merely rely on limitation of motion in a rating code as
subsuming 38 C.F.R. 4.40 and 4.45 evaluative criteria that may
provide an independent basis for an increased rating. DeLuca v.
Brown, 8 Vet. App. 202 (1995). These considerations must be
addressed prior to final appellate review of the veteran's claim
for a higher evaluation for the service-connected right thumb
disorder.

VA outpatient reports, dating from April to October 1998, generally
reflect that the veteran had been issued a thumb spica splint and
had minimal motion in the metacarpal and interphalangeal joints of
the right thumb. In this regard, in September 1998, a VA physician
indicated that the veteran would need four more months of splinting
before he would be able to use his right extremity. Thus, it
appears that the full extent of residual disability is not
reflected in the records available for review.

In view of the foregoing, the Board finds that additional
development is required. Accordingly, the case is REMANDED to the
RO for the following actions:

1. The RO should contact the veteran and request that he provide
the names and addresses of all medical care providers who treated
him for his service-connected status-post fusion and neuroma of the
metacarpophalangeal joint of the right thumb since January 1999.
After securing any necessary releases, the RO should obtain and
associate with the claims folder copies of all records of such
treatment that were not previously obtained.

2. The veteran should be afforded comprehensive VA orthopedic and
neurologic examinations to determine

3 -

the current severity of his service-connected status-post fusion
and neuroma of the metacarpophalangeal joint of the right thumb.
The veteran's claims folder must be made available to the examiners
for review in conjunction with their examinations. Each examination
report should include a medical history with notation of any time
lost from employment due to the disabilities. All pertinent
complaints should be recorded and the pertinent clinical findings
should be detailed. Complaints of pain either to touch or on use
should be carefully noted and any other impairment of function of
the right thumb should be described in detail. All indicated
studies, to include complete range of motion testing of all joints
examined and electrodiagnostic testing should be performed. Any
muscle groups affected should be identified. A complete rationale
for all opinions expressed must be provided. The examination
reports must be typed.

The orthopedic examiner must comment on whether there is additional
functional loss of the right thumb (beyond that shown on clinical
examination) due to pain, weakness, fatigue, and incoordination,
including during flare-ups. If so, the examiner should report the
additional degree of disability.

The neurologist should indicate which of the nerve groups itemized
in the VA Rating Schedule most appropriately represent the symptoms
and overall disability picture of the veteran's service-connected
status-post fusion and neuroma of the metacarpophalangeal joint of
the right thumb including the lower radicular group (Diagnostic
Code 8512), all radicular groups (Diagnostic Code 8513) and the

4 -

musculospiral nerve (radial nerve) (Diagnostic Code 8514).

For the affected nerve group, the neurologist should indicate
whether the paralysis is complete or incomplete. If the paralysis
is incomplete, the examiner is requested to classify it as mild,
moderate or severe. The examiner should also describe related
impairment of motor function, trophic changes and sensory
disturbance within the meaning of 38 C.F.R. 4.120 (1999).

3. Thereafter, the RO must review the claims folder and ensure that
all of the foregoing development actions have been conducted and
completed in fall. If any development is incomplete, including if
the requested examinations do not include all opinions requested,
appropriate corrective action is to be implemented.

4. The RO should then readjudicate the issue on appeal in light of
the recent clinical evidence, including any newly submitted private
or VA treatment records. In readjudicating the issue of a higher
evaluation for the service-connected status-post fusion and neuroma
of the metacarpophalangeal joint of the right thumb, the RO should
expressly state why it selected one diagnostic code over others in
rating the disability. With respect to rating the service-connected
status-post fusion and neuroma of the metacarpophalangeal joint of
the right thumb pursuant to one of the orthopedic diagnostic codes
(i.e., Diagnostic Codes 5152 and 5224), the RO's attention is
directed to DeLuca v. Brown, 8 Vet. App. 202 (1994).

5 -


5. Unless the veteran indicates his satisfaction with the RO's
determination, the RO should furnish the veteran and his
representative with an appropriate supplemental statement of the
case (SSOC) since the issuance of the April 1999 SSOC. The veteran
and his representative should be afforded an opportunity to respond
before returning the case to the Board for appellate review.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

BARBARA B. COPELAND 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 - 


